19-01293-jlg    Doc 17     Filed 06/18/19     Entered 06/18/19 14:16:25       Main Document
                                             Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
GSCP VI EDGEMARC HOLDINGS, L.L.C.,       :
GSCP VI PARALLEL EDGEMARC HOLDINGS,      :
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC    :
HOLDINGS, L.L.C., AND EM HOLDCO LLC,     :
                                         :
           Plaintiffs,                   : Adv. Proc. No. 19-01293 (JLG)
                                         :
 vs.                                     :
                                         :
ETC NORTHEAST PIPELINE, LLC,             :
                                         :
           Defendant.                    :
                                         :
 --------------------------------------- X

               MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

       I, John S. Adams, request admission, pro hac vice, before the Honorable James L.

Garrity, Jr. to represent ETC Northeast Pipeline, LLC in the above-referenced adversary

proceeding.

       I certify that I am a member in good standing of the Bar of the State of Texas and the bar

of the United States District Court for the Northern District of Texas.

       I have submitted the filing fee of $200.00 with this pro hac vice motion for admission.

Dated: June 18, 2019                      LYNN PINKER COX & HURST, L.L.P.

                                          /s/ John S. Adams
                                          John S. Adams
                                          2100 Ross Avenue, Suite 2700
                                          Dallas, Texas 75201
                                          Telephone: (214) 981-3800
                                          Facsimile: (214) 981-3839
                                          Email: jadams@lynnllp.com

                                          Counsel to ETC Northeast Pipeline, LLC
